DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 13 and 15-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hara et al. (JP 2008308543 A) (patent publication and English machine translation previously provided in the IDS dated 1/16/2020).
Regarding claim 13, Hara discloses a high-concentration particle-containing film (machine translation; [0051]) comprising: a para-copolymerized aromatic polyamide obtained by copolymerization of para- phenylenediamine, a copolymerizing diamine and para-terephthaloyl dichloride, and particles (machine translation; [0062]; copolymerization of copolyparaphenylene 3,4′-oxydiphenylene terephthalamide and pitch-based carbon short fiber), wherein the particles are present at 72.58 vol% (see table below derived from [0062] of machine translation) which is within the claimed range of 55 vol% or greater, the copolymerizing diamine is 3,4'-oxydiphenylenediamine (machine translation; [0062]; copolyparaphenylene 3,4′-oxydiphenylene terephthalamide), and the particle content is 72.58 vol% (see table below derived from [0062] of machine translation) which is within the claimed range of 65 vol% to 98 vol%.

Component
Parts by Weight
Density (g/ml)
Parts by Volume
Vol%
Technora
20
1.39
14.39
27.42
Carbon Fiber
80
2.1
38.10
72.58


Furthermore, since Hara discloses similar diamine components (machine translation; [0062]; copolyparaphenylene 3,4′-oxydiphenylene terephthalamide) compared to what is used in the instant specification ([0069]-[0070]), a similar weight proportion of copolymerizing diamine to entire diamine component should be expected.  "Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Therefore, Hara inherently also discloses wherein the weight proportion of the copolymerizing diamine is in the range of 25 to 75 wt% of the entire diamine component. 
Regarding claim 15, Hara discloses all the limitations of the film above and further discloses a similar para-copolymerized aromatic polyamide (machine translation; [0062]; copolyparaphenylene 3,4′-oxydiphenylene terephthalamide) compared to what is used in the instant specification ([0069]-[0070]).  Therefore, a similar number-average molecular weight of the para-copolymerized aromatic polyamide should be expected.  "Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Therefore, Hara inherently also discloses wherein the number-average molecular weight of the para-copolymerized aromatic polyamide is 10,000 to 150,000. 
Regarding claim 16, Hara discloses all the limitations of the film above and further discloses a similar para-copolymerized aromatic polyamide (machine translation; [0062]; copolyparaphenylene 3,4′-oxydiphenylene terephthalamide) compared to what is used in the instant specification ([0069]-[0070]).  Therefore, a similar number-average molecular weight of the para-copolymerized aromatic polyamide should be expected.  "Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Therefore, Hara inherently also discloses wherein the number-average molecular weight of the para-copolymerized aromatic polyamide is 20,000 to 80,000. 
Regarding claim 17, Hara discloses all the limitations of the film above and further discloses a similar para-copolymerized aromatic polyamide (machine translation; [0062]; copolyparaphenylene 3,4′-oxydiphenylene terephthalamide) compared to what is used in the instant specification ([0069]-[0070]).  Therefore, a similar intrinsic viscosity of the para-copolymerized aromatic polyamide should be expected.  "Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Therefore, Hara inherently also discloses wherein the intrinsic viscosity of the para-copolymerized aromatic polyamide is 1.5 to 2.6, as the intrinsic viscosity measured at 30ºC for a solution in 98% concentrated sulfuric acid with a polymer concentration of 0.5 g/dl. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Hara et al. (JP 2008308543 A) (patent publication and English machine translation previously provided in the IDS dated 1/16/2020) as applied to claim 13 above.
Regarding claim 18, Hara discloses all the limitations of the film above and further discloses wherein the particles are inorganic particles because they can be used as thermally conductive materials in lieu of carbon short fibers (machine translation; [0005], [0059]).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to utilize inorganic particles as the particles in Hara because they can be used as thermally conductive materials in lieu of carbon short fibers and the skilled artisan would have a reasonable expectation of success in doing so.
Response to Arguments
Applicant’s arguments with respect to claims 13 and 15-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Fukazawa et al. (JP 2014240474 A) (English machine translation provided herein) pertains to claims 13 and 15-18 (machine translation; [0026], [0038]; [0047]).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON J. SALTER whose telephone number is (469) 295-9103. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on (571) 270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON J SALTER/Examiner, Art Unit 1724                                                                                                                                                                                                        
/SARAH A. SLIFKA/Primary Examiner, Art Unit 1759